DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “first stage is powered by a first power supply range” (lines 4-5); and “second stage is powered by a second power supply range that is greater than the first power supply range” (lines 8-10) is indefinite because it is unclear and confusing.  It can be seen from figure 5B of the present invention, the first stage (504) is powered by a supply voltage  range (VDDIO-VSSIO); and the second stage (506) is powered by the same supply voltage range (VDDIO-VSSIO).  Thus, it is unclear as to how the first and second stages are powered by two different power supply ranges as called for in claim 1.
Claim 8 is also indefinite for the same reasons as in claim 1.
Claims 2-7 and 9-14 are indefinite because of the technical deficiencies of claims 1 and 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0013873).
Regarding claim 1, Chen et al.’s figure 1 shows a circuit, comprising: 2a first stage (131, 132) comprising a first inverter circuit (figure 5A and figure 5B) to generate a first signal (INH) 3based on an input signal (SIN) and a second inverter circuit (figure 5A and figure 5B) to generate a second signal (INL) 4based on the input signal (SIN), wherein the first stage is powered by a first power- 5supply-voltage range (VDDM); and 6a second stage (110) to determine a logic state of the input signal by combining 7the first signal generated by the first inverter circuit and the second signal 8generated by the second inverter circuit, wherein the second stage is powered by a 9second power-supply-voltage range (VDDH) that is greater than the first power-supply- 10voltage range (VDDM) as called for in claim 1.
Regarding claim 3, Chen et al.’s figure 1 shows a latch circuit (134, 120) to store the logic state of the input signal determined by the second stage.
Regarding claim 4, Chen et al.’s figure 1 shows the first stage separately 2implements a high-trip voltage (INH) and a low-trip voltage (INL) that are used to determine 3the logic state of the input signal.
Regarding claim 5, Chen et al.’s figure 1 shows the second stage (110) comprises a 2comparator circuit (the second stage 110 provides an output signal when input signal (INH or INL) is at a certain level against the predetermined threshold voltages of the second stage).
Regarding claim 6, Chen et al.’ figure 1 shows the comparator circuit (110) comprises a 2set of p-type metal-oxide-semiconductor (PMOS) transistors and a set of n-type 3metal-oxide-semiconductor (NMOS) transistors coupled in series.
Regarding claim 7, Chen et al.’s figure 1 shows the first signal is provided to a gate 2of a PMOS transistor (MP1) in the set of PMOS transistors and the second signal is 3provided to a gate of an NMOS transistor (MN1) in the set of NMOS transistors.
Regarding claim 8, Chen et al.’s figure 1 shows a circuit comprising: 2generating, by a first inverter circuit (131, figure 5A), a first signal (INH) based on an input 3signal (SIN), wherein the first inverter circuit is powered by a first power-supply- 4voltage range (VDDM) ; 5generating, by a second inverter circuit (132), a second signal based on the input 6signal, wherein the second inverter circuit is powered by the first power-supply- 7voltage range (VDDM); and 8determining, by a third circuit (110), a logic state of the input signal by 9combining the first signal generated by the first inverter circuit and the second 10signal generated by the second inverter circuit, wherein the third circuit is 11powered by a second power-supply-voltage range (VDDH) that is greater than the first power-supply-voltage range as called for in claim 8.
Regarding claim 10, Chen et al.’s figure 1 shows comprising storing, by a latch circuit (134), the 2logic state of the input signal determined by the third circuit.
Regarding claim 11, Chen et al.’s figure 1 shows wherein a high-trip voltage (INH) and a low-trip 2voltage (INL) that are used to determine the logic state of the input signal are 3determined by the first inverter circuit and the second inverter circuit, 4respectively.
Regarding claim 12, Chen et al.’s figure 1 shows wherein the third circuit (110) is a comparator 2circuit.
Regarding claim 13, Chen et al.’s figure 1 shows he method of claim 12, the third circuit (110) comprises 2a set of p-type metal-oxide-semiconductor (PMOS) transistors and a set of n-type 3 metal-oxide-semiconductor (NMOS) transistors coupled in series.
Regarding claim 14, Chen et al.’s figure 1 shows wherein the first signal is provided to a 2gate of a PMOS transistor (MP1) in the set of PMOS transistors and the second signal is 3provided to a gate of an NMOS transistor (MN1) in the set of NMOS transistors.
Regarding claim 15, Chen et al.’s figure 1 shows a receiver circuit, comprising: 2an input pad to receive a digital signal (SIN); 3a first stage (131) comprising a first inverter circuit (figure 5A) to generate a first signal (INH) 4based on the digital signal and a second inverter circuit (132; figure 5B) to generate a second 5signal (INL) based on the digital signal; 6a second stage (110) to determine a logic state of the digital signal by combining 7the first signal generated by the first inverter circuit and the second signal 8generated by the second inverter circuit; and 9a latch circuit (134) to store the logic state of the digital signal determined by the 10second stage.
Regarding claim 17, Chen et al.’s figure 1 shows wherein the first stage 2independently controls a high-trip voltage (INH) and a low-trip voltage (INL)  that are used to 3determine the logic state of the input signal.
Regarding claim 18, Chen et al.’s figure 1 show the second stage (110) comprises a comparator circuit.
Regarding claim 19, Chen et al.’s figure 1 shows the comparator circuit 2comprises a set of p-type metal-oxide-semiconductor (PMOS) transistors and a set 3of n-type metal-oxide-semiconductor (NMOS) transistors coupled in series.
Regarding claim 20, Chen et al.’s figure 1 shows the first signal (INH) is 2provided to a gate of a PMOS transistor (MP1) in the set of PMOS transistors and the 3second signal (INL) is provided to a gate of an NMOS transistor (MN1) in the set of NMOS 4 transistors.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (USP 9,735,763).
Regarding claim 1, Chen et al.’s figure 1 shows a circuit, comprising: 2a first stage (220, 225) comprising a first inverter circuit (figure 4A) to generate a first signal (235) 3based on an input signal (PADSIG) and a second inverter circuit (figure 4B) to generate a second signal (RX_N) 4based on the input signal (PADSIG), wherein the first stage is powered by a first power- 5supply-voltage range (VDDIX); and 6a second stage (230; AND1, AND2, INV3, INV4, M6, M7 of figure 5) to determine a logic state of the input signal by combining 7the first signal generated by the first inverter circuit and the second signal 8generated by the second inverter circuit, wherein the second stage is powered by a 9second power-supply-voltage range (VDDDX) that is greater than the first power-supply- 10voltage range (VDDIX) as called for in claim 1.
Regarding claim 2, Chen et al.’s figure 3 shows a first clamp circuit (P2, P3) and a 2second clamp circuit (M2, M3), 3wherein each of the first clamp circuit and the second clamp circuit 4outputs the input signal when the input signal is within a respective voltage range 5and outputs a constant voltage when the input signal is beyond the respective 6voltage range, 7wherein an output of the first clamp circuit is provided as an input to the 8first inverter circuit, and 9wherein an output of the second clamp circuit is provided as an input to 10the second inverter circuit.
Regarding claim 3, Chen et al.’s figure 5 shows a latch circuit (INV1, INV2) to store the logic state of the input signal determined by the second stage.
Regarding claim 4, Chen et al.’s figures 4A and 4B  shows the first stage separately 2implements a high-trip voltage (235) and a low-trip voltage (RX_N) that are used to determine 3the logic state of the input signal.
Regarding claim 5, Chen et al.’s figure 5 shows the second stage (240) comprises a 2comparator circuit (AND1, AND2, INV3, INV4, M6, M7).
Regarding claim 8, Chen et al.’s figure 2 shows a circuit comprising: 2generating, by a first inverter circuit (220, figure 4A), a first signal (230) based on an input 3signal (PADSIG), wherein the first inverter circuit is powered by a first power-supply- 4voltage range (VDDIX) ; 5generating, by a second inverter circuit (225, figure 4B), a second signal (RX_N) based on the input 6signal, wherein the second inverter circuit is powered by the first power-supply- 7voltage range (VDDIX); and 8determining, by a third circuit (230; AND1, AND2, INV3, INV4, M6, M7 of figure 5), a logic state of the input signal by 9combining the first signal generated by the first inverter circuit and the second 10signal generated by the second inverter circuit, wherein the third circuit is 11powered by a second power-supply-voltage range (VDDDX) that is greater than the first power-supply-voltage range as called for in claim 8.
Regarding claim 9, Chen et al.’s figure 3 shows 2outputting, by a first clamp circuit (P2, P3), the input signal when the input signal 3is within a first voltage range, and a first constant voltage when the input signal is 4outside the first voltage range; 5outputting, by a second clamp circuit (N2, N3), the input signal when the input 6signal is within a second voltage range, and a second constant voltage when the 7input signal is outside the second voltage range; 8providing an output of the first clamp circuit to the first inverter circuit; 9and 10providing an output of the second clamp circuit to the second inverter 11circuit.
Regarding claim 10, Chen et al.’s figure 5 shows comprising storing, by a latch circuit (INV1, INV2; figure 5), the 2logic state of the input signal determined by the third circuit.
Regarding claim 11, Chen et al.’s figure 2 shows wherein a high-trip voltage (235) and a low-trip 2voltage (RX_N) that are used to determine the logic state of the input signal are 3determined by the first inverter circuit and the second inverter circuit, 4respectively.
Regarding claim 12, Chen et al.’s figure 1 shows wherein the third circuit (AND1, AND2, INV3, INV4, M6, M7; FIGURE 5) is a comparator 2circuit.

Regarding claim 15, Chen et al.’s figure 2 shows a receiver circuit, comprising: 2an input pad to receive a digital signal (PADSIG); 3a first stage (220) comprising a first inverter circuit (figure 4A) to generate a first signal (235) 4based on the digital signal and a second inverter circuit (225; figure 4B) to generate a second 5signal (RX_N) based on the digital signal; 6a second stage (AND1, AND2, M6, M7, INV3 and INV4; figure 5) to determine a logic state of the digital signal by combining 7the first signal generated by the first inverter circuit and the second signal 8generated by the second inverter circuit; and 9a latch circuit (INV1, INV2) to store the logic state of the digital signal determined by the 10second stage.
Regarding claim 16, Chen et al.’s figure 2 shows a first clamp circuit (P2, P3; figure 3) 2and a second clamp circuit (M2, M3; figure 3), wherein each clamp circuit restricts a voltage range of 3the input signal, and wherein an output of each clamp circuit is provided as an 4input to a corresponding inverter circuit.
Regarding claim 17, Chen et al.’s figure 2 shows wherein the first stage 2independently controls a high-trip voltage (235) and a low-trip voltage (RX_N)  that are used to 3determine the logic state of the input signal.
Regarding claim 18, Chen et al.’s figure 1 show the second stage (110) comprises a comparator circuit (AND1, AND2, M6, M7, INV3 and INV4; figure 5)  .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/9/2022